Citation Nr: 0818228	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  01-02 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  In August 2003, March 2006, 
and August 2006, the Board remanded the claim for additional 
development.  

In June 2006, the veteran was afforded a video conference 
hearing with the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident of active duty.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has post-traumatic stress 
disorder as a result of an assault during service.  
Specifically, he asserts the following: he went into a bar in 
town with some fellow soldiers and was slipped a "Mickey 
Finn," causing him to pass out; he woke up the next morning 
and his money was gone; he reported late for duty after 
missing formation; his platoon sergeant took a "rubber 
parade M16" and struck him in the testicles, stomach, under 
his chin, ribs, and hips; he verbally reported this incident 
to his company commander; he was told to return to his 
barracks; he was later told that the platoon sergeant had 
been transferred.  See veteran's statement, received in March 
2000; testimony of hearing, held in June 2006.  

The Board notes that the veteran does not assert that he 
filed a written report, or that he sought medical treatment 
for any assault-related injuries during service.  See also 
July 2004 VA PTSD examination report.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

The veteran's service records and service medical records 
show the following: in December 1974, the veteran sought 
treatment after reporting that he had been in a fight, and 
had a headache, dizziness, and an abrasion to his forehead.  
The report notes that he didn't wait for X-ray results or to 
see the doctor.  The next day he sought treatment for right 
wrist pain which he stated was incurred "while defending 
self."  At that time, he also reported right knee pain 
related to an old high school injury.  Overall, the service 
medical records show treatment for knee, ankle and other 
symptoms, with no indication that any of the aforementioned 
treatment was related to an assault, as described by the 
veteran.  Importantly, the veteran did not make reference to 
right wrist pain "while defending self".  In his statements 
to the VA, the veteran makes no reference to defending 
himself during the assaults in question. 

In August 1974, he was profiled for Achilles tendonitis, and 
right ankle blisters; in December 1974, he was profiled for 
his right wrist, and the report indicates he had a cast.  The 
veteran's separation examination report, dated in April 1975, 
shows that his psychiatric condition, "head, face, neck and 
scalp," spine, musculoskeletal system, and upper and lower 
extremities, were all clinically evaluated as normal.  In an 
associated "report of medical history," he reported having 
a history of swollen or painful joints, broken bones, and 
knee and foot symptoms. 

The veteran's service records include a DA Form 3975, dated 
in February 1975, which shows the following: the veteran was 
absent without leave (AWOL) between January 5, 1975 and April 
3, 1975; on February 11, 1975, he was apprehended by civilian 
law enforcement "for a forgery investigation" after he 
reportedly wrote a check against his father's checking 
account and "an unknown subject forged subject's father's 
name"; the veteran's father paid the check and the forgery 
charge was dropped, however, the veteran had an outstanding 
warrant for a failure to appear on a speeding ticket; the 
veteran escaped from confinement on February 15, 1975 and was 
apprehended two days later; he had an outstanding warrant for 
a bad check on an unknown Georgia bank; the complaints are 
listed as: "breaking jail," "bad checks," and "deserter 
apprehended."  

Such records are not consistent with the veteran's 
recollections of what occurred during service (the basis of 
the PTSD claim), providing evidence against this claim. 

Service records also include a DA Form 2627, dated in October 
1974, which notes that the veteran received a nonjudicial 
punishment (Article 15) for failing to report for duty.  A 
"request for discharge for the good of the service," dated 
in April 1975, shows that the veteran voluntarily requested 
discharge, and that he had a right to do so, because charges 
had been preferred against him under the Uniform Code of 
Military Justice which authorized the imposition of a bad 
conduct or dishonorable discharge.  

In an accompanying statement, dated in April 1975, the 
veteran stated that the reason he left his unit was because, 
"they dishonored my profiles from the hospital," and that 
he had a broken arm and a strained knee cartilage, yet he was 
made to road march and carry weight on his back, and carry a 
weapon, and that his arm cast had been broken twice and was 
painful.  He further stated "I really honestly liked the 
Army," but that he "can't go on with it."  

Once again, the statement of April 1975 from the veteran is 
found not consistent with the statements he has made to the 
VA regarding events in service that are alleged to have 
caused PTSD.

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1997 and 2007.  
This evidence shows that the veteran has been diagnosed with 
psychiatric disorders that include PTSD, depression, cannabis 
abuse, an adjustment disorder, and personality disorders.  

A report from Northwest Arkansas Psychological Group, dated 
in February 2001, shows that the veteran reported a history 
of drug abuse, threatening VA physicians, assaulting a 
forklift driver, being "a thief and a doper," that his last 
legal trouble involved assaulting his spouse in about 1996, 
and that, "[m]y rap sheet before that is bigger than a phone 
book."  Clearly such statements provide evidence against 
this claim, undermining the veteran's credibility.      

Other evidence includes a letter from the veteran to his 
alleged former captain, dated in June 2002, in which he 
asserts that when he was assaulted by his first sergeant he 
heard a "pop" in his neck, and in fact, broke his neck, and 
that, he would have served gallantly with my Ranger Battalion 
if my neck would not have been broken.  He essentially 
requested that the captain verify his account of the assault.  
There is no record of a response.  

A letter from the veteran's mother, dated in June 2002, 
essentially states that "we only found out a few years 
back" that the veteran had been assaulted during service, 
injuring his neck and scaring him to the extent he didn't 
share this information with us at the time," and that, "We 
did know he felt like he was running for his life after 
returning home."  She asserts that he exhibited psychiatric 
symptoms upon his return from service.  

A letter, dated in May 2004, indicates that it is from a 
former CSM (command sergeant major) and that, "In reference 
to the incident that you described, I have no recollection of 
this event...I am not doubting your word [of] that it 
happen[ed], but I will not make a statement on something that 
I'm not fully aware of; I fail to see why you didn't contact 
the IG (inspector general) at that time in place of going 
AWOL."  

Based on a review of the record as a whole, the Board 
initially finds that the veteran is not a credible historian.  
A review of the veteran's statements shows that he asserts 
that he was assaulted by his platoon sergeant, that he 
reported the incident to his company commander, and that this 
was the reason for his going AWOL.  However, the veteran's 
statement accompanying his request for discharge makes no 
mention of an assault, and attributes his desire for 
discharge to fear of aggravation of various physical 
symptoms, to the extent that he asserted that he was forced 
to train in violation of his profiles, and that his arm cast 
had been broken twice (there is no evidence in the service 
medical records to support these allegations).  These 
contemporaneous statements made by the veteran, which weigh 
against his claim, also weigh against a finding of 
credibility.  See Caluza v. Brown, 7 Vet. App. 498, 512 
(1995) (statements made by a claimant made 
"contemporaneously" (during or shortly after service) may 
be more probative that statements made many years later).  

In this regard, the Board notes that the first allegation of 
an inservice assault comes in the veteran's March 2000 claim, 
which is about 25 years after separation from service.  
Furthermore, the aforementioned service medical records do 
not corroborate his claim that he sustained multiple joint 
disorders, to include breaking his neck, as the result of the 
claimed assault (in August 2006, the Board denied claims for 
service connection for six joint disorders, including a 
cervical spine injury, after noting inter alia that the 
earliest post-service medical evidence of treatment was dated 
over two decades after service).  

In addition, the Board notes that in a written statement, 
dated in March 2001, and signed by the veteran, he stated, 
"While in Vietnam I was with the 75th Rangers Battalion U.S. 
Army."  See also VA progress notes, dated in March and 
December of 2005, and January 2007 (indicating that the 
veteran reported that he served in Vietnam in 1973).  

In fact, the veteran's service records do not show that he 
ever served in Vietnam.  

In summary, the veteran's claimed stressor is inconsistently 
reported, uncorroborated, and contradicted by service 
records, and service medical records, to such a degree that 
the Board finds that, when all of the evidence is weighed 
together, he is not a credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991).  

As stated above, the Board has determined that the veteran is 
not a credible historian.  Also as previously stated, there 
are no official reports of an assault, nor do service or 
service medical records contain any notation of an assault.  
Further, the Board finds that the records, in fact, provide 
evidence against the veteran's contentions. 

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the claimed stressor occurred.  As 
there is no verified stressor upon which a diagnosis of 
service-related PTSD may be based, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran was personally assaulted during service, and that the 
claim for PTSD must be denied.  38 C.F.R. § 3.304(f). 

To the extent that medical examiners have concluded that the 
veteran has PTSD due to an assault during service, these 
reports suffer from a number of deficiencies, to include 
being based on an oral history as provided by the veteran, 
without a review of the veteran's claims file or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  However, and in any event, they are all based 
on the veteran's allegation of being assaulted during 
service, and the Board has determined that he is not a 
credible historian, and that the evidence is insufficient to 
show that he was assaulted during service.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, this claim is based on the contention that PTSD is 
related to service that ended many years ago, in 1975.  These 
assertions are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

In this case, the service records, and the medical records, 
indicate that the veteran has been diagnosed with a variety 
of psychiatric disorders, as well as personality disorders, 
that the veteran is not a credible historian, and that the 
claimed inservice stressor did not occur.  This evidence 
outweighs the veteran's contention, and the lay statement 
from his mother, to the effect that he has PTSD that is 
related to his service.  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  
However, in this case, the Board finds that the evidence 
undermines the veteran's statements and credibility, 
providing evidence against this claim. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in May 2004, and September 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  

Although the VCAA letters were sent to the veteran after the 
RO's May 2000 decision that is the basis for this appeal, the 
RO's May 2000 decision was decided prior to the enactment of 
the VCAA.  In such cases, there is no error in not providing 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication 
had already occurred.  Id.  Rather, the appellant is to be 
given proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in September 2007, a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in September 2006, and in any event, as the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  In this regard, a statement from the 
National Personnel Records Center, received in June 2007, 
states that it has no additional records.  The veteran has 
been afforded an examination, and an etiological opinion has 
been obtained.  However, as previously noted, there is no 
verified stressor upon which a diagnosis of service-related 
PTSD may be based.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


